STATE OF MICHIGAN

                            COURT OF APPEALS



TIMOTHY WASCHA,                                                       UNPUBLISHED
                                                                      March 10, 2016
               Plaintiff-Appellant,

v                                                                     No. 324808
                                                                      Genesee Circuit Court
MARIETTA WASCHA,                                                      LC No. 14-310502-DO

               Defendant-Appellee.


Before: SAAD, P.J., and SAWYER and HOEKSTRA, JJ.

PER CURIAM.

        In this action for divorce, plaintiff appeals as of right the trial court’s order granting
spousal support in favor of defendant for $2,451 per month. Because the trial court did not
clearly err in its factual findings, the trial court did not abuse its discretion in the imputation of
income, and the spousal support awarded was not inequitable under the circumstances, we
affirm.

       Plaintiff and defendant married in 1986, and plaintiff filed for divorce on January 9,
2014. The parties reached a settlement for all issues presented in the divorce except for the issue
of spousal support. Specifically, the parties disagreed over plaintiff’s actual income and
defendant’s potential income. The trial court held a bench trial solely on the issue of spousal
support, during which the trial court heard testimony from plaintiff, defendant, and a manager at
the General Motors, (GM) plant where plaintiff works.

        The evidence at trial showed that plaintiff works in the automotive industry and, for the
previous three years, he earned approximately $100,000. Nonetheless, plaintiff maintained at
trial that he was no longer entitled to overtime at his job, meaning that he would only earn
approximately $69,000 annually. In contrast, defendant asserted that plaintiff was purposely
refusing overtime hours to lower his income and to avoid paying spousal support. With regard to
defendant’s income, plaintiff argued that defendant was underemployed, given that defendant
was employed as a leasing agent at an apartment complex but had years of experience as a health
insurance sales agent, at which she could earn a considerably higher salary. In comparison,
defendant insisted that she had not worked in health insurance sales in years, that she was no
longer qualified to do so, and that the $22,360 she was making at her current position was the
best that she could do.



                                                 -1-
        Following trial, the court determined that plaintiff had a three-year average income of
$106,874.99. Given this figure, the trial court imputed income to plaintiff for overtime hours
consistent with what plaintiff had worked in the past, and the trial court determined that plaintiff
had a projected income of $110,113.20 for 2014. The trial court did not impute income to
defendant. Based on the parties’ respective incomes, the trial court awarded spousal support to
defendant in the amount of $2,451 per month for 13 years or until defendant’s death. Plaintiff
later moved for reconsideration, which the trial court denied. Acting in propria persona, plaintiff
then filed a motion to reduce spousal support based on a change in conditions. The trial court
also denied this motion. Plaintiff now appeals as of right.

        On appeal, plaintiff argues that the trial court erroneously calculated the parties’
respective incomes. Specifically, plaintiff asserts that the trial court abused its discretion by
imputing income to plaintiff based on potential overtime hours, which plaintiff maintains are no
longer available to plaintiff. As a factual matter, plaintiff argues that the trial court clearly erred
by concluding that plaintiff had voluntarily reduced his hours and refused overtime. Plaintiff
also contends that the trial court abused its discretion by refusing to impute income to defendant
in light of her experience in the health insurance field. Plaintiff contends that the trial court
clearly erred by ignoring evidence that defendant is voluntarily underemployed.

        “Whether to award spousal support is in the trial court’s discretion, and we review the
trial court’s award for an abuse of discretion.” Gates v Gates, 256 Mich. App. 420, 432; 664
NW2d 231 (2003). “We also review for an abuse of discretion a trial court’s decision whether to
impute income to a party.” Loutts v Loutts, 298 Mich. App. 21, 25-26; 826 NW2d 152 (2012).
“An abuse of discretion occurs when a court selects an outcome that is not within the range of
reasonable and principled outcomes.” Carlson v Carlson, 293 Mich. App. 203, 205; 809 NW2d
612 (2011). On appeal, the trial court’s factual findings regarding an award of spousal support
are reviewed for clear error. Loutts, 298 Mich. App. at 26. “A finding is clearly erroneous if,
after reviewing the entire record, we are left with the definite and firm conviction that a mistake
was made.” Id. “Special deference is given to the trial court's findings when they are based on
the credibility of the witnesses.” Woodington v Shokoohi, 288 Mich. App. 352, 355; 792 NW2d
63 (2010). “If the trial court’s findings of fact are upheld, the appellate court must decide
whether the dispositive ruling was fair and equitable in light of those facts.” Id. “The trial
court’s decision regarding spousal support must be affirmed unless we are firmly convinced that
it was inequitable.” Gates, 256 Mich. App. at 433.

        “The object in awarding spousal support is to balance the incomes and needs of the
parties so that neither will be impoverished; spousal support is to be based on what is just and
reasonable under the circumstances of the case.” Berger v Berger, 277 Mich. App. 700, 726; 747
NW2d 336 (2008). Among the factors to be considered are:

       (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
       the abilities of the parties to work, (4) the source and amount of property awarded
       to the parties, (5) the parties' ages, (6) the abilities of the parties to pay alimony,
       (7) the present situation of the parties, (8) the needs of the parties, (9) the parties'
       health, (10) the prior standard of living of the parties and whether either is
       responsible for the support of others, (11) contributions of the parties to the joint
       estate, (12) a party's fault in causing the divorce, (13) the effect of cohabitation on

                                                 -2-
       a party's financial status, and (14) general principles of equity. [Id. (citation
       omitted).]

“The voluntary reduction of income may be considered in determining the proper amount of
alimony.” Moore v Moore, 242 Mich. App. 652, 655; 619 NW2d 723 (2000). “If a court finds
that a party has voluntarily reduced the party’s income, the court may impute additional income
in order to arrive at an appropriate alimony award.” Id. Imputation of income is not permitted to
be “purely speculative,” but rather must be based on evidence on the record. See Loutts, 298
Mich. App. at 34.

        In this case, plaintiff receives an annual base salary of approximately $69,000. The trial
court imputed additional income to plaintiff based on the availability of overtime, which plaintiff
consistently accepted during the parties’ marriage and which plaintiff had only recently begun to
refuse. We find no clear error in the trial court’s factual findings, and we conclude that the trial
court did not abuse its discretion by imputing income to plaintiff.

         In particular, contrary to plaintiff’s arguments on appeal, the trial court’s findings
regarding the availability of overtime and plaintiff’s voluntary reduction of the overtime he
accepted were not clearly erroneous. Plaintiff testified that he was being offered less overtime
and, in support of this assertion, he presented testimony from Douglas Williams, the manager in
charge of scheduling overtime at plaintiff’s place of employment. It is true that Williams
initially testified that overtime had been reduced by 35 percent for the whole plant as a strategy
to reduce costs and that plaintiff’s specific “team” would have no overtime in 2014. However,
Williams later testified that the same strategy to reduce costs in 2014 had already been in place
for a couple of years, meaning that the same practices which will purportedly reduce the
overtime available to plaintiff in 2014 had been in place during previous years in which plaintiff
managed to work overtime and to earn in excess of $100,000. Indeed, Williams also explained
that, while plaintiff’s department would have no overtime in 2014, plaintiff could obtain
overtime in other departments as plaintiff had done in the past. Moreover, Williams testified that
in 2014, plaintiff had been offered overtime in other departments and had declined the overtime
offered. Added to this evidence, defendant testified that throughout their marriage, plaintiff
worked overtime at GM and, in fact, plaintiff would often get called for overtime, even when
others were not, because of plaintiff’s particular skills and knowledge. Defendant also testified
that plaintiff told her that he wished to retire early to avoid paying her spousal support. In this
regard, the timing of the alleged reduction in the overtime available to plaintiff is conveniently
similar to the filing of this divorce.

         Given this evidence, the trial court did not clearly err by determining that despite the
availability of overtime, plaintiff had voluntarily reduced the amount of hours he accepted. To
the extent there were conflicts in the evidence, we defer to the trial court’s assessment of witness
credibility. See Woodington, 288 Mich. App. at 358. On this record, the trial court did not abuse
its discretion by imputing the overtime hours to plaintiff when calculating his ability to pay. See
Loutts, 298 Mich. App. at 25-26.

         With regard to defendant’s pay, at the time of trial, defendant earned an annual salary of
$22,360, working as a leasing agent at an apartment complex. Despite requests from plaintiff,
the trial court declined to impute income to defendant based on her work history as an insurance

                                                -3-
agent. The trial court determined as a factual matter that defendant could no longer work as an
insurance agent. In making this finding, the trial court found that defendant lacked a college
degree, that she was no longer licensed to sell insurance, and that she was no longer marketable
in this field, particularly following recent significant changes to the industry. We find no clear
error in the trial court’s factual findings, and we conclude that the trial court did not abuse its
discretion by failing to impute income to defendant.

        The record plainly supports the trial court’s findings of fact. Defendant testified that she
did not have a college degree or license to sell insurance, that being an independent insurance
agent in the health industry was rarely profitable in the current environment, and that she had
inquired about her previous position at Blue Cross, which she left more than 10 years ago, and
was told that it now required a bachelor’s degree. Defendant also testified that she attempted to
operate her own insurance agency after leaving Blue Cross, but the business proved unprofitable
and defendant closed it with plaintiff’s approval. Defendant’s dog kennel business, which she
opened with plaintiff, also proved unsuccessful and closed. Defendant stated that her current
position as a leasing agent was the best that she could do at the moment. The only evidence to
the contrary was testimony from plaintiff, wherein he stated that defendant could still obtain
employment as an insurance agent but was simply choosing not to. The credibility of their
respective testimony was a question for the trial court, and we defer to the trial court’s
acceptance of defendant’s testimony. See Woodington, 288 Mich. App. at 358. Given the
evidence presented at trial, the trial court did not commit clear error in determining that
defendant’s income was limited to $22,360 per year. As such, the trial court properly refused to
impute additional income to defendant based on plaintiff’s allegation that defendant was
purposely underemployed.1 See Loutts, 298 Mich. App. at 25-26.

       Having determined that the trial court’s factual findings challenged by defendant on
appeal were not clearly erroneous, “[t]he trial court’s decision regarding spousal support must be
affirmed unless we are firmly convinced that it was inequitable.” Gates, 256 Mich. App. at 434.
We see no such inequity in this case. The facts found by the trial court reveal that plaintiff had a
projected gross income of over $110,000 for 2014, while defendant was making $22,360 per


1
  We note that, on appeal, plaintiff refers this Court to documentary evidence that was provided
with plaintiff’s post-judgment motions for relief. His proffered evidence and arguments in
relation to both motions merely rehash the facts and circumstances presented at trial with regard
to his own income and that of defendant. The trial court resolved these issues and nothing in the
documents presented evinces a change in circumstances or newly discovered material evidence
warranting a modification, or setting aside, of the trial court’s judgment. See MCL 552.28;
MCR 2.611(A)(1)(f); Gates, 256 Mich. App. at 434; Hoven v Hoven, 9 Mich. App. 168, 173; 156
NW2d 65 (1967). For example, job descriptions plaintiff presents as work available to defendant
as an insurance agent in fact show that a license is required and that many agents have bachelor’s
degrees, both of which defendant lacks. Likewise, to the extent plaintiff presents materials to
show he is not currently working overtime, these materials do not negate the trial court’s
determination that plaintiff has begun to decline overtime that he consistently accepted during
his marriage. In short, these additional materials do no entitle plaintiff to relief.


                                                -4-
year. Given the spousal support ordered by the trial court of $2,451 per month, or $29,412 per
year, plaintiff would be left with $80,588 in gross income while defendant will have $51,772.
Neither party is “impoverished” by this result and, given this monetary breakdown as well as the
other facts and circumstances in this case, we are not firmly convinced that the spousal support
award was inequitable. See id. Consequently, the trial court did not abuse its discretion by
awarding the spousal support in question. See id. at 433.

       Affirmed.



                                                           /s/ Henry William Saad
                                                           /s/ David H. Sawyer
                                                           /s/ Joel P. Hoekstra




                                              -5-